Gamble, J.,
delivered the opinion of the court.
The only question in this case requiring examination, is, whether the purchase of the slaves by the defendant, Travis; and . his subsequent possession of them in the life time of John B. Abington, the husband of the plaintiff, terminated her right of survivorship.
Travis, it appears, was the owner of the reversionary interest in the slaves, after the termination of Mrs. Abington’s life estate; and the bond required to be given by the order of the county court, was for the protection of his rights.
When John B. Abington, the husband of thé plaintiff, agreed with the defendant, Travis, that Travis should purchase the slaves for a specific price, at the sale to he made by the constable, and when that purchase was accordingly made, and part of the agreed price was paid to the constable, and the balance to Abington, the transaction was a direct sale by Abiqgton; himself. As the possession has, ever since the purchase, remained in Travis, we have the case of a bequest of a chattel to a woman, and the sale of the chattel by her husband before he had actually received it from the executor, but always,, after the sale, continuing in the possession of the purchaser. There can be no doubt, that this is such a reduction of the property into possession, as bars the wife’s right of survivorship. Chancellor Kent, in his elementary treatise, 2 Comm. 187, 2d edition, states the law in relation to a wife’s choses in action thus: “The-rule is, that if the husband appoints an attorney to receive the money and he receives it, or if he mortgages the *244wife’s choses in action, or assigns them without reservation for a valuable consideration, or if he recovers the debt by a suit in his own name, or if he releases the debt, in all these cases upon his death, the right of survivorship in the wife, to the property ceases.” This language is transcribed from the opinion delivered by the learned author in the case of Schuyler vs. Hoyle, 5 John Ch. R. 196.
The sale by Abington, in its most limited operation, was a transfer of all the right which he as husband had, to reduce the slaves to possession and hold them as his own property. This power has been exercised by the defendant, his vendee, while the coverture continued, and his possession has never been disturbed nor his right to the possession disputed by the executor. The executor might well waive the bond required in the order of the county court, when the entire estate in the slaves was vested in the defendant and there was no person who could be benefitted by the bond.
The judgment of the circuit court was rightly given for the defendant, and is, with the concurrence of Judge Scott, affirmed.